Name: 82/869/EEC: Council Decision of 13 December 1982 relating to the coordination of the activities of the Member States and Community institutions with a view to assessing the need for, and preparing proposals for setting up, a Community inter-institutional information system
 Type: Decision
 Subject Matter: information and information processing;  EU institutions and European civil service;  European construction;  European Union law
 Date Published: 1982-12-28

 Avis juridique important|31982D086982/869/EEC: Council Decision of 13 December 1982 relating to the coordination of the activities of the Member States and Community institutions with a view to assessing the need for, and preparing proposals for setting up, a Community inter-institutional information system Official Journal L 368 , 28/12/1982 P. 0040 - 0041 Finnish special edition: Chapter 1 Volume 2 P. 0028 Spanish special edition: Chapter 13 Volume 19 P. 0003 Swedish special edition: Chapter 1 Volume 2 P. 0028 Portuguese special edition Chapter 13 Volume 19 P. 0003 *****COUNCIL DECISION of 13 December 1982 relating to the coordination of the activities of the Member States and Community institutions with a view to assessing the need for, and preparing proposals for setting up, a Community inter-institutional information system (82/869/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the integration of data processing, text processing and telecommunications has given rise to new information technologies which could be used to improve the running of the Community's work, especially the ever-increasing exchange of information between the Community institutions and the administrations of the Member States; Whereas the uncoordinated introduction of new information technologies in the Community institutions and the administrations of the Member States involves the danger of new barriers to the free flow of information; Whereas the clear definition of application possibilities and user needs in the Community institutions and the administrations of the Member States should have a positive effect on the establishment of technical regulations for information systems not specific to individual manufacturers and on the extension of public telecommunication networks and their use for information systems; it is consequently to be expected that this would provide innovation incentives for industry; Whereas it is therefore desirable to lay down a coordination procedure with the aim of determining the needs of the Community institutions and the relevant national administrations for new information technologies and of establishing joint agreements for exchanges of information not specific to individual manufacturers taking account of international standardization; Whereas, since the specific powers of action required to adopt the Decision have not been provided for in the Treaty, it is necessary to invoke Article 235 thereof, HAS DECIDED AS FOLLOWS: Article 1 The Member States and the Commission shall coordinate their activities as regards: 1. the identification and assessment of needs; 2. if necessary, the preparation of a design and realization programme; 3. the establishment of joint agreements for exchanges of information not specific to individual manufacturers taking account of international standardization, to set up a Community inter-institutional integrated information system (INSIS) which will make it possible to use new electronic technologies for exchanges of information between the administrations of the Community institutions and the Member States. The other Community institutions and bodies shall be invited to take part in this coordination. The Commission shall be responsible for effecting the coordination through an Advisory Committee composed of representatives of the Member States and of the Community institutions and bodies, the terms of reference of which are defined in the Annex. Article 2 On completion of the work mentioned in Article 1, the Commission shall report to the Council and Parliament and put forward, not later than 12 months after this Decision takes effect, such proposals as it considers appropriate. Article 3 This Decision shall take effect from the date of its publication in the Official Journal of the European Communities. Done at Brussels, 13 December 1982. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 125, 17. 5. 1982, p. 170. (2) OJ No C 343, 31. 12. 1981, p. 4. ANNEX ADVISORY COMMITTEE TERMS OF REFERENCE 1. Main tasks 1.1. General task The general function of the Advisory Committee is to support the Commission in: - the identification and assessment of needs, - if necessary, the preparation of a design and realization programme, - the establishment of joint agreements for an exchange of information not specific to individual manufacturers taking account of international standardization for a Community information system (INSIS). 1.2. Specific tasks The specific tasks of the Advisory Committee include the following: 1.2.1. to help the Commission identify existing and potential needs, 1.2.2. to help the Commission identify relevant projects in information technology being undertaken within the Member States and Community institutions, 1.2.3. to advise the Commission on INSIS project goals and implementation priorities, 1.2.4. to advise the Commission on the consistency of INSIS plans with relevant activities in the Member States and Community institutions, 1.2.5. to advise the Commission on standards relevant to INSIS, 1.2.6. to advise the Commission on the early coordination with the postal administration and with industry. 2. Frequency of meetings At intervals of approximately two months. 3. Duration of the work Approximately eight months. 4. Participants Up to three representatives from each Member State and each Community institution, the members from each delegation covering as far as possible the range of relevant, specialist areas (information technology, user needs, etc.). The secretariat will be provided by the Commission.